DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the housing, the piston, the piston rod, the piston rod guide, the gas cup, the body, the decoupler, and the bridging member, does not reasonably provide enablement for said body defining an aperture extending through said upper surface and said lower surface to allow fluid communication between said gas compartment and said fluid compartment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Regarding claim 14, The limitation “said body defining an aperture extending through said upper surface and said lower surface to allow fluid communication between said gas compartment and said fluid compartment” is not enabled.  While there is support for apertures in the top and bottom surfaces of the of the body, there is not support for the aperture to provide fluid communication between the chambers because the decoupler and connecting member block fluid flow between the gas chamber and fluid chamber (at least Applicant’s figures 3-4).    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Applicant’s provided prior art Angermann (DE-4335327).
	Regarding claim 1, Angermann discloses a body (1) including an upper surface (at or near 2), a lower surface (bottom surface of 1), an exterior surface (31) and an interior surface (at or near 30 fig 7); said body defining an aperture (1 above and below 30) extending through said upper surface and said lower surface (fig 7); a decoupler (29) located in said aperture and secured to said body (fig 7); and a bridging member (30) located between said decoupler and said body (1) and coupled to said decoupler and said body (fig 7), said decoupler and said bridging member (membrane -like) being made from materials having different elasticity to allow said decoupler to move in said aperture in response to a volumetric change in the damper assembly and to provide variable tuning of the damper assembly (col. 3, lines 40-50, translation p. 3, last paragraph).
	Regarding claim 2, Angermann discloses wherein said decoupler (29) is made from a rigid material (fig 7, metallic) and said bridging member is made from an elastomeric material (fig 7, membrane 30).
	Regarding claim 4, Angermann discloses wherein said bridging member (30) extends radially inwardly from said interior surface toward a center axis to a distal end (fig 7), said distal end of said bridging member (30) being coupled to said decoupler (29).	
	Regarding claim 5, Angermann discloses wherein said distal end of said brigading [“sic”] member (30) defines a slot at least the entire inner perpphery of 30) extending annularly about said center axis, said decoupler being received in said slot (fig 7).
	Regarding claim 14, (as best understood), Angermann discloses a housing (15) extending along a center axis between an opened end and a closed end defining a space extending therebetween (fig 1); a piston (19) slidably disposed in said space dividing said space into a compression chamber and a rebound chamber (20/23); a piston rod guide (at least 7) located in said rebound chamber in sealing engagement with said opened end (fig 1 top); a piston rod (16) extending into said rebound chamber and coupled to said piston for moving said piston in said space between a compression stroke and a rebound stroke (fig 1); a gas cup (1/22) including a body (1) slidably located in said compression chamber dividing said compression chamber into a gas compartment (21) and a fluid compartment (23); said body including an upper surface, a lower surface, an exterior surface and an interior surface (fig 7); a decoupler (29) located in said aperture and secured to said body; and a bridging member (30) located between said decoupler and said body and coupled to said decoupler and said body, said decoupler and said bridging member being made from materials having different elasticity to allow said decoupler to move in said aperture in response to a volumetric change in the damper assembly and to provide variable tuning of the damper assembly (col. 3, lines 40-50, translation p. 3, last paragraph).
Regarding claim 15, Angermann discloses wherein said decoupler (29) is made from a rigid material (fig 7, metallic) and said bridging member is made from an elastomeric material (fig 7, membrane 30).
Regarding claim 17, Angermann discloses wherein said bridging member (30) extends radially inwardly from said interior surface toward a center axis to a distal end (fig 7), said distal end of said bridging member (30) being coupled to said decoupler (29).	
	Regarding claim 18, Angermann discloses wherein said distal end of said brigading [“sic”] member (30) defines a slot at least the entire inner perpphery of 30) extending annularly about said center axis, said decoupler being received in said slot (fig 7).
Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rose et al.  (US-20180079274).
Regarding claim 1, Rose et al. discloses a body (84) including an upper surface (80), a lower surface (86), an exterior surface (opposite 88) and an interior surface (88); said body defining an aperture (fig 3, at or near 82) extending through said upper surface and said lower surface (fig 3); a decoupler (78) located in said aperture and secured to said body (fig 3); and a bridging member (102/104) located between said decoupler and said body (fig 3) and coupled to said decoupler and said body (fig 3), said decoupler and said bridging member (102/104) being made from materials having different elasticity to allow said decoupler to move in said aperture in response to a volumetric change in the damper assembly and to provide variable tuning of the damper assembly (fig 3).
Regarding claim 6, Rose et al. discloses at least one stopper (106) located in said aperture and coupled to said interior surface for restricting movement of said decoupler (fig 3).
Regarding claim 7, Rose et al. discloses wherein said at least one stopper includes an upper stopper (106) and a lower stopper (110), said upper stopper being located adjacent to said upper surface and coupled to said body for restricting an axial movement of said decoupler toward said upper surface (fig 3); and said lower stopper (110) being located adjacent to said lower surface and coupled to said body for restricting an axial movement of said decoupler toward said lower surface (fig 3).
	Regarding claim 8, Rose et al. discloses wherein said upper stopper (106) has an arcuate shaped cross-section having a first curvature whereby said first curvature matches a deformation of said bridging member (102) toward said upper surface (fig 3).
Regarding claim 9, Rose et al. discloses wherein said lower stopper (110) has an arcuate shaped cross-section having a second curvature whereby said second curvature matches a deformation of said bridging member (104) toward said lower surface (fig 3).
Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Applicant’s provided prior art Robinson et al.  (DE-1926000).
Regarding claim 1, Robinson et al. discloses a body (1) including an upper surface (at or near 7), a lower surface (bottom surface of 1), an exterior surface (exterior of 1) and an interior surface (at or near 4, fig 2); said body defining an aperture (fig 2, inside 1) extending through said upper surface and said lower surface (fig 2); a decoupler (3) located in said aperture and secured to said body (fig 2); and a bridging member (6) located between said decoupler and said body (1) and coupled to said decoupler and said body (fig 2), said decoupler and said bridging member (3) being made from materials having different elasticity to allow said decoupler to move in said aperture in response to a volumetric change in the damper assembly and to provide variable tuning of the damper assembly (fig 2, a least between 7).
Regarding claim 6, Robinson et al. discloses at least one stopper (6) located in said aperture and coupled to said interior surface (interior of 1) for restricting movement of said decoupler (fig 2).
Regarding claim 7, Robinson et al. discloses wherein said at least one stopper includes an upper stopper (6) and a lower stopper (6), said upper stopper being located adjacent to said upper surface and coupled to said body for restricting an axial movement of said decoupler toward said upper surface (fig 2); and said lower stopper (6) being located adjacent to said lower surface and coupled to said body for restricting an axial movement of said decoupler toward said lower surface (fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s provided prior art Angermann (DE-4335327).
Regarding claim 16, Angermann discloses as set forth above a metal decoupler but isn’t specific to an aluminum material for the decoupler.  It would have been obvious to one of ordinary skill in the art before the effective filing date to choose aluminum as a material for the decoupler as aluminum is lightweight and cost effective and would only require routine skill in the art to select the material based on the engineering design choice.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657